DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities: “creating a left” should read --creating a lift--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2771255 A) in view of Lucky (DE 202015001341 U1).
Re claim 1, Young discloses a vertical take-off rotor wing aircraft (Fig. 1-3) provided with a propulsion apparatus (Fig. 9: pole 46 and motors 42/44), wherein said aircraft comprises a rotating mast (Fig. 9: 90) configured to rotate said rotor wing (34 and 36), said apparatus consisting of a pole (46) mechanically connectable to the rotating mast of the aircraft (Fig. 9: 46 connected to top of mast 90), and motors (42 and 44) disposed respectively at ends of said pole (Fig. 9), said pole being shaped to avoid creating a lift when put into rotation (46 is a cylindrical beam as evident in Figs. 2, 8a, and 9), wherein said motors are configured to rotate the pole around an axis of the rotating mast in such a way that the rotation of the pole can be used to rotate the rotor wing, (Col 4, lines 49-54: “The blades of the rotor are thus moved with the hollow column supporting them because the motors are laterally removed from the axis of rotation of the column so that upon actuation of the fluid motors, turning moments are applied to the column”) and said motors provide all the thrust necessary to vertically lift the aircraft (no other lifting force is present), wherein the rotor wing rotates in a rotor wing plane of rotation, wherein the pole rotates in a plane that is above the rotor wing plane of rotation (Fig. 9), wherein said rotor wing (34 and 36) is connected to said rotating mast by a steering system including a swash plate (64) and oscillating system (Col 3, lines 6-10: “a pair of control linkages 56 and 58 releasably coupled at one end as by removable pins, to the crank arms 60 and 62 of the blade flap segment structure”), and wherein a point of attachment of the pole to the rotating mast is disposed above the swash plate and oscillating system (Fig. 9).
Young fails to disclose that the motors are electric turbines powered by a battery. However, Lucky teaches a vertical take-off rotor wing aircraft (Fig. 34), wherein a pole (M04) is mechanically connectable to a rotating mast of the aircraft (Fig. 37, connected at M03), and electric turbines (M05) powered by a battery (36; Para 0019).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young by having the motors be electric turbines powered by a battery as disclosed by Lucky. One of ordinary skill in the art would have been motivated to make this modification to provide a quieter, sustainable, rechargeable power supply and source.
Re claim 6, Young as modified discloses the vertical take-off rotor wing aircraft as in claim 1, wherein the pole is mechanically connected to the rotating mast in an integral fashion by means of a rigid joint (Fig. 9: integral joint between 90 and 46).  
Re claim 10, Young discloses a propulsion apparatus (Fig. 9: pole 46 and motors 42/44) consisting of a pole (46) mechanically connected to a rotating mast (90) of a vertical take-off rotor wing aircraft (Fig. 1-3), and motor (42) disposed at least one of the ends of said pole (Fig. 9), the pole being shaped to avoid creating a lift when put into rotation (46 is a cylindrical beam as evident in Figs. 2, 8a, and 9), the motor being configured to rotate the pole so that rotation of the pole rotates the rotating mast (Col 4, lines 49-54: “The blades of the rotor are thus moved with the hollow column supporting them because the motors are laterally removed from the axis of rotation of the column so that upon actuation of the fluid motors, turning moments are applied to the column”) to generate energy (rotation of the rotor wing generates kinetic energy), wherein the rotor wing rotates in a rotor wing plane of rotation and the pole rotates in a plane that is above the rotor wing plane of rotation (Fig. 9).
Young fails to disclose that the motors are electric turbines powered by a battery. However, Lucky teaches a vertical take-off rotor wing aircraft (Fig. 34), wherein a pole (M04) is mechanically connectable to a rotating mast of the aircraft (Fig. 37, connected at M03), and electric turbines (M05) powered by a battery (36; Para 0019).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young by having the motors be electric turbines powered by a battery as disclosed by Lucky. One of ordinary skill in the art would have been motivated to make this modification to provide a quieter, sustainable, rechargeable power supply and source.
Re claim 15, Young discloses a propulsion apparatus (Fig. 9: pole 46 and motors 42/44) consisting of a pole (46) mechanically connected to a rotating mast (90) of a rotary wing aircraft (Fig. 1-3) and a motor (42) disposed on at least one of the ends of said pole (Fig. 9), said pole being shaped to avoid creating a lift when put into rotation (46 is a cylindrical beam as evident in Figs. 2, 8a, and 9), the motor being configured to rotate the pole (Col 4, lines 49-54: “The blades of the rotor are thus moved with the hollow column supporting them because the motors are laterally removed from the axis of rotation of the column so that upon actuation of the fluid motors, turning moments are applied to the column”), and rotation of the pole rotates the rotating mast to generate energy (rotation of the rotor wing generates kinetic energy), wherein the rotor wing rotates in a rotor wing plane of rotation and the pole rotates in a plane that is above the rotor wing plane of rotation (Fig. 9).
Young fails to disclose that the motors are electric turbines powered by a battery. However, Lucky teaches a vertical take-off rotor wing aircraft (Fig. 34), wherein a pole (M04) is mechanically connectable to a rotating mast of the aircraft (Fig. 37, connected at M03), and electric turbines (M05) powered by a battery (36; Para 0019).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young by having the motors be electric turbines powered by a battery as disclosed by Lucky. One of ordinary skill in the art would have been motivated to make this modification to provide a quieter, sustainable, rechargeable power supply and source.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Lucky, as above, further in view of Tilbor et al (“Tilbor”) (US 5297759 A).
Re claim 3, Young as modified discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose wherein the pole is internally hollow to allow the passage of electrical conductors to the electric turbines.
However, Tilbor teaches wherein the pole is internally hollow to allow the passage of electrical conductors to the electric turbines (Col 7, lines 11-13, “Wire pairs 38 are preferably passed from the hub 20 through channels in each wing 30 supporting a motor 47 to power the motor”; Fig. 3).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by having the pole be hollow as disclosed by Tilbor. One of ordinary skill in the art would have been motivated to make this modification to provide space for electrical connections to pass and for weight reduction purposes.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Lucky, as above, further in view of Wittig (US 8764397 B1).
Re claim 8, Young as modified discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose that the pole is made of carbon fiber.
However, Wittig teaches a rotor wing aircraft, wherein the pole is made of carbon fiber (Col 3, lines 43-45).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by having the pole be made of carbon fiber as disclosed by Wittig. One of ordinary skill in the art would have been motivated to make this modification to meet design criteria for strength to weight ratio of materials.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Lucky, as above, further in view of Zimet et al (“Zimet”) (US 20060231677 A1).
Re claim 9, Young as modified discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose that the rotor wing aircraft comprises two electric fans that are controllable by use of pedals to allow a rotation of the rotor wing aircraft up to 360° on the yaw axis.
However, Zimet teaches a rotor wing aircraft that comprises two electric fans (400) that allow a rotation of the rotor wing aircraft (100) up to 360° on the yaw axis (Para 0044, “An auxiliary left and right propellers system 410 and 440 provide forward, backwards and yaw movements”, the degrees of rotation are unbounded and include 360). Zimet does not state that the fans are controlled by pedals, but they are nonetheless controllable, or able to be controlled, by pedals as the limitation requires. One of ordinary skill in the art would be able to provide control to the fans from any control input, including the pedals, which is a common input for yaw control.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by adding two electric fans that allow a rotation of the rotor wing up to 360° on the yaw axis as disclosed by Zimet. One of ordinary skill in the art would have been motivated to make this modification to provide effective control of the aircraft in the yaw axis.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Lucky, as above, further in view of Pfammatter et al (US 20190375495 A1)
Re claim 11, Young as modified discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose that the battery is a lithium-ion battery pack, the lithium-ion battery pack being chosen from battery packs having a weight comprised between 380 kg to 540 kg.
However, Pfammatter teaches a vertical take-off rotor wing aircraft (Fig. 1) in which the power battery is a lithium-ion battery pack (Para 0007/0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by choosing lithium-ion as the battery type as disclosed by Pfammatter. One of ordinary skill in the art would have been motivated to make this modification to provide a high energy density battery that is readily available.
Young as modified does not disclose that the battery pack has a weight comprised between 380 kg to 540 kg. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a battery pack in the range of 380 kg to 540 kg depending on the aircraft weight and mission to provide enough capacity necessary while not providing excess weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re claim 12, Young as modified discloses the vertical take-off rotor wing aircraft as in claim 1, but fails to disclose that the battery is a lithium-ion battery pack, the lithium-ion battery pack being chosen from battery packs having a power output comprised between 95 kW/h and 135 KW/h.
However, Pfammatter teaches a vertical take-off rotor wing aircraft (Fig. 1) in which the power battery is a lithium-ion battery pack (Para 0007/0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by choosing lithium-ion as the battery type as disclosed by Pfammatter. One of ordinary skill in the art would have been motivated to make this modification to provide a high energy density battery that is readily available.
Young as modified does not disclose that the battery pack has a power output comprised between 95 kW/h and 135 KW/h. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a battery pack with a power output comprised between 95 kW/h and 135 KW/h depending on the aircraft weight and mission to provide enough power necessary while not providing excess weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642